DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2013/0026881) in view of Geshi et al. (US 2017/0279435).
With respect to claim 1, Okamoto et al. discloses a surface acoustic wave device (Fig 8) comprising: a piezoelectric layer (item 6); an interdigital transducer electrode (item 7) over the piezoelectric layer (Fig 8); and a temperature compensating layer (item 8; Paragraph 69) over the interdigital transducer electrode (Fig 8), the surface acoustic wave device configured to generate a surface acoustic wave (Paragraph 245).
Okamoto et al. does not disclose a ceramic substrate or that the piezoelectric layer is formed over the ceramic substrate.
Geshi et al. teaches a piezoelectric acoustic wave device that includes a ceramic substrate (item 10) and that the piezoelectric layer (item 20) is formed over the ceramic substrate (Fig 1).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the ceramic substrate of Geshi et al. with the acoustic wave device of Okamoto et al. for the benefit of providing improved structural support for the piezoelectric element (Paragraphs 26-27 of Geshi et al.).
With respect to claim 2, the combination of Okamoto et al. and Geshi et al. discloses the surface acoustic wave device of claim 1. Geshi et al. discloses that the ceramic substrate is a polycrystalline spinel substrate (Paragraph 26).
With respect to claim 3. the combination of Okamoto et al. and Geshi et al. discloses the surface acoustic wave device of claim 2. Geshi et al. discloses that a surface of the polycrystalline spinel substrate has a maximum roughness of 2 nanometers or less (Paragraph 28).
With respect to claim 4, the combination of Okamoto et al. and Geshi et al. discloses the surface acoustic wave device of claim 2. Geshi et al. discloses that a surface of the polycrystalline spinel substrate has an average roughness of 1 nanometers or less (Paragraph 28).
With respect to claim 7, the combination of Okamoto et al. and Geshi et al. discloses the surface acoustic wave device of claim 1. Okamoto et al. discloses that the temperature compensating layer is a silicon dioxide layer (Paragraph 69).
With respect to claim 8, the combination of Okamoto et al. and Geshi et al. discloses the surface acoustic wave device of claim 1. Okamoto et al. discloses that the interdigital transducer electrode includes two layers (items 10 and 11).
With respect to claim 9, the combination of Okamoto et al. and Geshi et al. discloses the surface acoustic wave device of claim 8. Okamoto et al. discloses that one of the two layers includes aluminum (Paragraph 67).
With respect to claim 10, the combination of Okamoto et al. and Geshi et al. discloses the surface acoustic wave device of claim 9. Okamoto et al. discloses that the other of the two layers includes molybdenum (Paragraph 67).
With respect to claim 11, the combination of Okamoto et al. and Geshi et al. discloses the surface acoustic wave device of claim 1. Okamoto et al. discloses that the piezoelectric layer includes lithium niobate (Paragraph 66).
With respect to claim 20, Okamoto et al. discloses a surface acoustic wave filter (Fig 8; Paragraph 245) comprising: a surface acoustic wave resonator including, a piezoelectric layer (item 6), an interdigital transducer electrode (item 7) over the piezoelectric layer (Fig 8), and a temperature compensating layer (item 8; Paragraph 69) over the interdigital transducer electrode (Fig 8); and a plurality of additional acoustic wave resonators, the surface acoustic wave resonator and the additional acoustic wave resonators arranged to filter a radio frequency signal (Paragraph 271).
Okamoto et al. does not disclose a ceramic substrate or that the piezoelectric layer is formed over the ceramic substrate.
Geshi et al. teaches a piezoelectric acoustic wave device that includes a ceramic substrate (item 10) and that the piezoelectric layer (item 20) is formed over the ceramic substrate (Fig 1).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the ceramic substrate of Geshi et al. with the acoustic wave device of Okamoto et al. for the benefit of providing improved structural support for the piezoelectric element (Paragraphs 26-27 of Geshi et al.).
Claims 5, 6, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Okamnoto et al. in view of Geshi et al. and .Ruile et al. (US 8258895).
With respect to claim 5, the combination of Okamoto et al. and Geshi et al. discloses the surface acoustic wave device of claim 1.
Okamoto et al. does not disclose that the surface acoustic wave has a wavelength of λ, and the piezoelectric layer has a thickness in a range from 3λ to 20λ.
Ruile et al. teaches a piezoelectric acoustic wave device in which the surface acoustic wave has a wavelength of λ, and the piezoelectric layer has a thickness in a range from 3λ to 20λ (column 3, lines 1-6).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric layer thickness of Ruile et al. with the acoustic wave device of Okamoto et al. for the benefit of reducing mechanical strain due to differing coefficients of expansion (column 2, lines 60-67).
With respect to claim 6, the combination of Okamoto et al., Geshi et al., and Ruile et al. discloses the surface acoustic wave device of claim 5. Ruile et al. discloses that the thickness of the piezoelectric layer is at least 5λ (column 3, lines 1-6).
With respect to claim 13, Okamoto et al. discloses a surface acoustic wave device (Fig 8) comprising: a piezoelectric layer (item 6); an interdigital transducer electrode (item 7) over the piezoelectric layer (Fig 8); and a temperature compensating layer (item 8; Paragraph 69) over the interdigital transducer electrode (Fig 8), the surface acoustic wave device configured to generate a surface acoustic wave (Paragraph 245), the surface acoustic wave device configured to generate a surface acoustic wave having a wavelength λ (Paragraph 9).
Okamoto et al. does not disclose a ceramic substrate and that the piezoelectric layer is formed over the ceramic substrate; or that the piezoelectric layer has a thickness in a range from 3λ to 20λ.
Geshi et al. teaches a piezoelectric acoustic wave device that includes a ceramic substrate (item 10) and that the piezoelectric layer (item 20) is formed over the ceramic substrate (Fig 1).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the ceramic substrate of Geshi et al. with the acoustic wave device of Okamoto et al. for the benefit of providing improved structural support for the piezoelectric element (Paragraphs 26-27 of Geshi et al.).
Okamoto et al. does not disclose that the piezoelectric layer has a thickness in a range from 3λ to 20λ.
Ruile et al. teaches a piezoelectric acoustic wave device in which the piezoelectric layer has a thickness in a range from 3λ to 20λ (column 3, lines 1-6).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric layer thickness of Ruile et al. with the acoustic wave device of Okamoto et al. for the benefit of reducing mechanical strain due to differing coefficients of expansion (column 2, lines 60-67).
With respect to claim 14, the combination of Okamoto et al., Geshi et al., and Ruile et al. discloses the surface acoustic wave device of claim 13. Geshi et al. discloses that the ceramic substrate is a polycrystalline spinel substrate (Paragraph 26).
With respect to claim 15, the combination of Okamoto et al., Geshi et al., and Ruile et al. discloses the surface acoustic wave device of claim 13. Ruile et al. discloses that the thickness of the piezoelectric layer is at least 5λ (column 3, lines 1-6).
With respect to claim 16, the combination of Okamoto et al., Geshi et al., and Ruile et al. discloses the surface acoustic wave device of claim 13. Geshi et al. discloses that a surface of the polycrystalline spinel substrate has a maximum roughness of 2 nanometers or less (Paragraph 28).
With respect to claim 17, the combination of Okamoto et al., Geshi et al., and Ruile et al. discloses the surface acoustic wave device of claim 13. Geshi et al. discloses that a surface of the polycrystalline spinel substrate has an average roughness of 1 nanometers or less (Paragraph 28).
With respect to claim 18, the combination of Okamoto et al., Geshi et al., and Ruile et al. discloses the surface acoustic wave device of claim 13. Okamoto et al. discloses a silicon dioxide layer (item 8) over the interdigital transducer electrode (Fig 8).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. in view of Geshi et al. and Hauser et al. (US 2017/0296306).
With respect to claim 12, the combination of Okamoto et al. and Geshi et al. discloses the surface acoustic wave device of claim 1.
Okamoto et al. does not disclose an adhesion layer positioned between the ceramic substrate and the piezoelectric layer.
Hauser et al. teaches a piezoelectric acoustic wave device that includes an adhesion layer positioned between the ceramic substrate and the piezoelectric layer (Paragraph 61).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the adhesion layer of Hauser et al. with the acoustic wave device of Okamoto et al. for the benefit of providing an improved bond between the layers (Paragraph 61 of Hauser et al.).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. in view of Geshi et al., Ruile et al., and Hauser et al.
With respect to claim 19, the combination of Okamoto et al., Geshi et al., and Ruile et al. discloses the surface acoustic wave device of claim 13.
Okamoto et al. does not disclose an adhesion layer between the ceramic substrate and the piezoelectric layer.
Hauser et al. teaches a piezoelectric acoustic wave device that includes an adhesion layer between the ceramic substrate and the piezoelectric layer (Paragraph 61).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the adhesion layer of Hauser et al. with the acoustic wave device of Okamoto et al. for the benefit of providing an improved bond between the layers (Paragraph 61 of Hauser et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837